Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on 06/24/2019 and preliminary amendment filed on 10/30/2020 for Application No. 16/450,538.  Claims 1-22 are pending. 

Drawings
The replacement sheets of Figures 1-12D of the Drawings received on 10/30/2020 are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Prell et al. (US 2005/0252670 A1).
Regarding claim 1, Prell discloses a power-driven reciprocating tool (see at least Figs. 1-7), comprising: 
a motor (paras. [0002], [0003]); 
a reciprocating mechanism (Figs 5-7; para. [0032], i.e., made up of at least barrel cam sections 130 and 132); and 
a planetary gear assembly (74) coupled between the motor and the reciprocating mechanism (see at least Figure 3; paras [0002], [0003]), 
.  

Claims 1 and 15 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Kuehne et al. (US 2015/0296719 A1).
Regarding claim 1, Kuehne discloses a power-driven reciprocating tool (see at least Figs. 9, 18, 22-26 and the Abstract), comprising: 
a motor (see the Abstract; paras. [0007-0008]); 
a reciprocating mechanism (see at least paragraphs [0073-0074]; Figs. 25-28, i.e., made up of at last the drive plate assembly 2531 and the blade assemblies 2750); and 
a planetary gear assembly (see at least Figs. 22, 23 and para. [0070], i.e., reduction gear set 2331, 2431) coupled between the motor and the reciprocating mechanism, 
wherein the planetary gear assembly converts a rotational force generated by the motor to a linear force output by the reciprocating mechanism (see at least the Abstract; paras. [0070] -  [0073], i.e., a gear set for translating rotary motion input by the power unit…into a cutting motion ([0073], linear reciprocating motion) of the blade assembly via the drive plate).  

Regarding claim 15, Kuehne discloses a power-driven reciprocating tool (see at least Figs. 9, 18, 22-26 and the Abstract), comprising: 
a motor (see the Abstract; paras. [0007-0008]); 
a reciprocating mechanism (see at least paragraphs [0073-0074]; Figs. 25-28, i.e., made up of at least the drive plate assembly 2531 and the blade assemblies 2750); 
a transmission mechanism (2331) coupled between the motor and the reciprocating mechanism, 

a counterbalancing mechanism (2534) coupled to the transmission mechanism (2531), wherein the counterbalancing mechanism reciprocates linearly in response to the driving force generated by the motor (see at least claim 1; Abstract),
wherein a linear reciprocating direction of the counterbalancing mechanism is opposite a linear reciprocating direction of the reciprocating mechanism (see at least para. [0072], i.e., to balance the drive plate 832, a drive plate counterweight 2534 is provided opposite the drive plate aperture 2631…thereby providing a more balanced drive plate assembly 2531 that may be operated at higher speeds), 
so as to balance the linear reciprocating movement of the reciprocating mechanism (see at least paras. [0072] - [0074], i.e., the revolving motion of the drive pin 833 of the drive plate assembly 2531 is translated to linear reciprocating motion of the moving shrub blade 2752).  

	
Allowable Subject Matter
Claims 2-14 and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art of record fails to disclose or render obvious a power-driven reciprocating tool having the combination features recited in claims 1 and 2 and particularly “a pin fixed to and extending outward from a lower portion of the gear carrier such that the pin rotates together with the gear carrier, wherein the pin is coupled to the reciprocating mechanism”. 
Regarding claim 16, the prior art of record fails to disclose or render obvious a power-driven reciprocating tool having the combination features recited in claims 15 and 16 and particularly “a shaft extending outward from the second disc portion and into an elongated slot in the first counterbalance member so as to movably couple the eccentric member and the counterbalance member”. 
Regarding claim 21, the prior art of record fails to disclose or render obvious a power-driven reciprocating tool having the combination features recited in claims 15 and 21 and particularly “a pin fixed to and extending outward from a lower portion of the gear carrier such that the pin rotates together with the gear carrier, wherein the pin is coupled to the reciprocating mechanism such that the reciprocating mechanism reciprocates linearly in response to rotation of the pin”.
Claims 2-14, 17-20 and 22 are allowable as being dependent upon an allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents are applicable to at least the claimed invention recited in claim 1.
Komazaki (US 2016/0243634 A1) discloses a reciprocating tool including a planetary gear mechanism, see Figures. 1-4 and 7-8;
Jerabek et al. (US 2012/0192440 A1) discloses a power tool with reciprocating blade including a planetary transmission 62 , see Figure 2 and the Abstract;
Sinur (US 2012/0096721 A1) discloses a reciprocating saw including a planetary gear arrangement, see Figures 2-6;
Sasaki (US 6,370,781 B1) discloses a reciprocating tool including a planetary gear system, see Figures 2-6 and 11;
Feldmann et al. (US 6,357,125 B1) discloses an adjustable stroke mechanism for a scotch yoke assembly including a planetary gear system, see Figures 1-6 and the Abstract; and
Farmerie (US 5,212,887 A) discloses a counterbalanced orbital drive mechanism for saws and the like including a planetary gearing, see Figures 1-5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/TINH DANG/Primary Examiner, Art Unit 3659